AFFIRM; and Opinion Filed June 21, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01298-CR

                       MONTREAX CANTREL WALTON, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F18-55149-J

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Pedersen, III
       Appellant Montreax Cantrel Walton waived a jury trial and pleaded guilty to aggravated

robbery with a deadly weapon, a knife. After finding appellant guilty, the trial court sentenced

him to ten years’ imprisonment. On appeal, appellant’s attorney filed a brief in which he concludes

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of

Anders). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,
319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief

filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                 /Bill Pedersen, III/
                                                 BILL PEDERSEN, III
                                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47

181298F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 MONTREAX CANTREL WALTON,                             On Appeal from the Criminal District Court
 Appellant                                            No. 3, Dallas County, Texas
                                                      Trial Court Cause No. F18-55149-J.
 No. 05-18-01298-CR         V.                        Opinion delivered by Justice Pedersen, III.
                                                      Justices Whitehill and Partida-Kipness
 THE STATE OF TEXAS, Appellee                         participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of June, 2019.




                                                –3–